DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a notice of allowance on the merits on patent application 16/026006, attorney docket TSJ-017-1D (16JAZ0007-1D). Application is assigned an effective filing date of  10/6/2017 based on parent application (15/727159) filing date, and applicant is Newport Fab, LLC, dba Jazz Semiconductor Inc. 
Subsequent to the office action dated 12/11/20, applicant has amended claim 1 to incorporate the limitations of claim 4. Claims 1, 3, 5-18, 20-21 are pending, of which claims 1, 6, 8 and 15 are independent.
 
Allowable Subject Matter
 Claims 1, 3, 5-18,  20 and 21  are allowed.

Allowable Subject Matter
As for claims 1 and 15, 
the prior art does not teach or make obvious a method of forming an HBT as recited in claim 1 wherein the local collector region is more heavily doped than the extrinsic collector region.
Claims 3 and 5 depend from claim 1 and claims 16-18 and 20-22 depend form claim 16 and carry the same novel features as the parent.
As for claim 6,

Claim 7 depend from claim 6 and carries the same novel feature.
s for claim 8,
The prior art does not teach or make obvious an etched dielectric spacer layer that extends over a second portion of the extrinsic collector region, along with the other limitation of claim 8.
Claim 9- 14 depend from claim 8 and carry the same novel feature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660.  The examiner can normally be reached on M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JOHN A BODNAR/Examiner, Art Unit 2893                                                                                                                                                                                                        `